Title: From Thomas Jefferson to Jacob Crowninshield, 21 December 1806
From: Jefferson, Thomas
To: Crowninshield, Jacob


                        
                            Dec. 21. 06.
                        
                        Th: Jefferson presents his friendly salutations to mr Crownenshield & incloses him the six dollars for the
                            dumb fish he was so kind as to send him: he returns him his thanks for the trouble he has taken, and is encouraged
                            hereafter to make use of his friendly offices in the same way.
                    